Citation Nr: 1727178	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  03-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for periodontal disease for compensation purposes.  

2.  Entitlement to service connection for periodontal disease for treatment purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran had active service from November 1975 to May 1977.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case is under the jurisdiction of the Houston, Texas RO.

In VA Forms 9 received at the RO from September 2003 to August 2006, the Veteran requested a Board hearing at the RO.  By letter dated September 2006, the Board acknowledged the hearing request and informed the Veteran of the date of her scheduled hearing.  Before that date, however, the Veteran cancelled the hearing and requested an adjudication of her claims.  She also requested an extension of time, during which she could submit additional evidence.  Given this latter request, in a letter dated March 2007, the Board sought clarification from the Veteran regarding whether she wanted to attend a hearing before the Board.  Thereafter, the Veteran indicated that she no longer desired a hearing.  The Board thus deems the Veteran's requests for a Board hearing withdrawn.    

The case was remanded for further development in June 2007 and April 2012.  

The issue of entitlement to service connection for periodontal disease for treatment purposes is addressed in the REMAND portion of the decision below and is   REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental condition or disability as a result of combat wounds or other trauma during her active military service 



CONCLUSION OF LAW

The criteria for service connection for service connection for periodontal disease for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. § 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

The Board also notes that VA provided general notice letters to the Veteran in August 2007 and July 2012.  VA also has explained the basis of the denial of the claim for service connection for dental disability in a number of decisional notices.  Moreover, there is no basis for any additional development in this case as the medical evidence clearly shows that the Veteran did not experience any dental trauma in service and has a current diagnosis of periodontal disease, a disease which is not subject to service connection for VA compensation purposes.  Consequently, as there is no basis for any further notice or development in this case, the Board will proceed to issue a decision on the merits.  


II.  Analysis

The Veteran has claimed service connection for periodontal disease, including for compensation purposes.  
 
Under current legal authority, service connection for compensation purposes is only available for certain types of dental and oral conditions, such as disabilities resulting from service trauma, including impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.
Trauma, as defined for purposes of service-related dental disability, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97 (1997); see also Nielson v. Shinseki, 607 F.3d 802 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).  

Also, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabilities for compensation purposes, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

A review of the Veteran's service treatment records reveals treatment for carious teeth and for periodontal disease.  There is no indication that the Veteran suffered any dental trauma during service.  A review of the evidence of record also reflects that the Veteran currently has periodontal disease.  Specifically, VA treatment records show that the Veteran suffers from chronic periodontitis/gingivitis/periodontal disease and has been shown to have multiple carious teeth.    

The Veteran is precluded from entitlement to service connection for compensation purposes for periodontal disease or for treatable carious teeth.  See 38 C.F.R. § 3.381.  Thus, to the extent she is seeking service connection for this disease for compensation purposes, her claim must be denied as a matter of law.  Additionally, there is no evidence to suggest that the Veteran has any other dental disability, which is subject to service connection for compensation purposes.  (E.g. a dental disability resulting from dental trauma during service).  Id., 38 C.F.R. § 4.150.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for periodontal disease for compensation purposes is denied. 


REMAND

The evidence of record is unclear whether the Veteran is still seeking VA dental treatment.   In this regard, the most recent statement that specifically indicates that she desires such treatment is from September 2003, where she indicated that she had previously applied for dental treatment at the VA outpatient clinic in Austin, Texas but that her application had been denied.  However, subsequent VA treatment records show that she did receive at least some VA dental treatment later in 2003, in 2004, and in 2011.  Thus, it is unclear whether she seeks additional dental treatment beyond that already received.    

Also, the November 2011 treatment records appear to indicate that the treatment the Veteran was receiving was pursuant to "Class V."  Dental treatment under Class V is available to veterans who are participating in a rehabilitation program under 38 U.S.C. Chapter 31 (i.e. a vocational rehabilitation program).  Such veterans may be authorized dental services that are professionally determined necessary for to make possible his or her entrance into a rehabilitation program; to achieve the goals of the rehabilitation program; to prevent interruption of the program; to hasten the return to a rehabilitation program of a veteran in interrupted or leave status; to hasten the return to a rehabilitation program of a veteran placed in discontinued status because of a dental condition; to help the Veteran secure and adjust to employment during the period of employment assistance; or to enable the veteran to achieve maximum independence in daily living.  38 C.F.R. § 17.47(i).  However, it is unclear from the record whether the Veteran is currently receiving VA vocational rehabilitation services and thus, whether she could qualify for additional Class V dental treatment based on this status.  Consequently, on remand, the AOJ should clarify with the Veteran whether she is still seeking VA dental treatment.  If so, the AOJ should also clarify whether the Veteran is currently in receipt of VA vocational rehabilitation services.  If the Veteran is still seeking VA dental treatment and is still receiving VA vocational rehabilitation services, the AOJ should ask the Veteran to describe the type of dental treatment she is seeking and to indicate whether she believes the treatment will help further any her vocational rehabilitation goals.  In addition, the AOJ should obtain any records of VA dental treatment or evaluation received by the Veteran since May 2016.   

After collecting the above information, if the Veteran still wishes to pursue an appeal seeking entitlement to VA dental treatment, the AOJ should readjudicate the appeal, with specific consideration of whether she is entitled to Class V dental treatment based on participation in a VA vocational rehabilitation program.  

The Veteran is also advised that this remand does not prevent her from making another attempt to receive dental treatment pursuant to direct authorization from the Veteran's Health Administration (VHA).  See e.g. https://www.va.gov/dental/.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and her representative to clarify whether she is still seeking VA dental treatment.  If she indicates that she is no longer seeking such treatment, advise her to confer with her representative concerning whether or not she wishes to withdraw this appeal.    

2.  If the Veteran is still seeking VA dental treatment, clarify whether she is currently a recipient of VA vocational rehabilitation services.  Also, ask the Veteran to describe the type of dental treatment she is seeking and to indicate whether she believes the treatment will help further any of her vocational rehabilitation goals.

3.  Obtain any records of VA dental treatment or evaluation received by the Veteran since May 2016.   
    
4.  Readjudicate the claim for entitlement to VA dental treatment according to the provisions of 38 C.F.R. §§ 3.381, 17.47(i) and 17.161.  In particular, if the Veteran is receiving VA vocational rehabilitation services, consider her eligibility for Class V dental treatment under 38 C.F.R. § 17.161(i) and 38 C.F.R. §17.47(i).  Consult with VHA officials as necessary to ensure an accurate readjudication.  

5.  If the appeal remains denied, issue an appropriate supplemental statement and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.         

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


